253 F.2d 951
John BURDEN, Appellant,v.UNITED STATES of America, Appellee.
No. 17038.
United States Court of Appeals Fifth Circuit.
April 17, 1958.

John Burden, in pro. per.
Norman W. Prendergast, Asst. U.S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
Judgments denying successive motions under Section 2255, Title 28 U.S.C.A., to set aside the judgment and sentence of the district court, having been affirmed in Burden v. United States, 5 Cir., 208 F.2d 799 and Burden v. United States, 5 Cir., 218 F.2d 822, respectively, appellant filed a third motion, setting up substantially the same grounds put forward in the first two motions.


2
Though the sentencing court was not required under Section 2255 'to entertain a second or successive motion for similar relief on behalf of the same prisoner', he nevertheless did so, and this appeal is from his order denying this motion also as without merit.


3
Since nothing is made to appear which in any way requires a change of our former rulings, the judgment appealed from is affirmed.